ACCEPTED
                                                                                           03-15-00408-CV
                                                                                                   6410886
                                                                                THIRD COURT OF APPEALS
                                                                                           AUSTIN, TEXAS
                                                                                       8/7/2015 3:55:12 PM
                                                                                         JEFFREY D. KYLE
                                                                                                    CLERK
                               No. 03-15-00408-CV

                                                         FILED IN
                                                  3rd COURT OF APPEALS
                                                      AUSTIN, TEXAS
                 IN   THE COURT OF APPEALS OF TEXAS
                                                  8/7/2015 3:55:12 PM
                       THIRD DISTRICT, AT AUSTIN    JEFFREY D. KYLE
                                                          Clerk



          ALAN B. RICH d/b/a LAW OFFICE OF ALAN B. RICH,

                                     Appellant,

                                         vs.

    CANTILLO & BENNETT, L.L.P., SPECIAL DEPUTY RECEIVER
        OF SANTA FE AUTO INSURANCE COMPANY, INC.,

                                     Appellee.


         Appeal from the 98th Judicial District Court of Travis County, Texas
             Hon. Amy Clark Meachum, 201st District Court, Presiding
                     Trial Court Cause No. D-1-GN-15-000799



              APPELLANT’S NOTICE OF LEAD COUNSEL


Alan B. Rich
State Bar No. 16842350
4244 Renaissance Tower
1201 Elm Street
Dallas, Texas 75270
214.744.5100
214.744.5101 [fax]
arich@alanrichlaw.com

LEAD COUNSEL FOR APPELLANT
TO THE HONORABLE COURT OF APPEALS:

       The Appellant hereby designates Alan B. Rich as lead counsel on this appeal in

place of Mr. David Boyce who signed the notice of appeal. Mr. Rich’s contact

information is as follows:



                             Alan B. Rich
                             State Bar No. 16842350
                             4244 Renaissance Tower
                             1201 Elm Street
                             Dallas, Texas 75270
                             214.744.5100
                             214.744.5101 [Fax]
                             arich@alanrichlaw.com




                                          -1-
Respectfully submitted,

WRIGHT & GREENHILL, P.C.
221 West 6th Street, Suite 1800
Austin, Texas 78701
512/476-4600
512/476-5382 (Fax)

By:      /s/ David P. Boyce
       David P. Boyce
       State Bar No. 02759770
       dboyce@w-g.com

and

/s/ Alan B. Rich

Alan B. Rich
State Bar No. 16842350
4244 Renaissance Tower
1201 Elm Street
Dallas, Texas 75270
214.744.5100
214.744.5101 [Fax]
arich@alanrichlaw.com

COUNSEL FOR THE APPELLANT




 -2-
                               Certificate of Service

      The undersigned certifies that on August 7, 2015, a copy of this brief were
served on the Attorneys for the Appellee through the court’s electronic filing
system as follows:

Fuller Law Group
Christopher Fuller
State Bar No. 07515500
4612 Ridge Oak Drive
Austin, Texas 78731
Telephone: (512) 470-9544
Email: cfuller@fullerlaw.org


                                      /s/ Alan B. Rich

                                      Alan B. Rich




                                        -3-